       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SFM REALTY CORP.,

                            Plaintiff,
                                                     20 Civ. 209 (KPF)
                     -v.-
                                                  OPINION AND ORDER
PATRICIA M. LEMANSKI,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      In hindsight, this case appears to have been an ill-conceived overreach.

Plaintiff SFM Realty Corp., reeling from the departure of an executive who then

formed a competing business, was understandably concerned about the

transmission of confidential materials to its competition. And when one of

Plaintiff’s employees, Defendant Patricia M. Lemanski, sent confidential

documents to her personal email account, Plaintiff assumed the worst and

brought the instant litigation, seeking emergency injunctive relief for alleged

violations of the Defend Trade Secrets Act (the “DTSA”), 18 U.S.C. § 1836. As

the record before the Court suggests, Plaintiff may have jumped the gun.

      Defendant has now moved for sanctions against Plaintiff and Plaintiff’s

counsel, pursuant to Rule 11 of the Federal Rules of Civil Procedure and the

Court’s inherent power to sanction. The Court views Plaintiff’s hasty decision

to litigate as regrettable, and recognizes that it has had devastating personal

and professional consequences for Defendant. But for the reasons set forth in

the remainder of this Opinion, the conduct of Plaintiff and its counsel does not

warrant sanctions.
        Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 2 of 24




                                    BACKGROUND 1

A.    Factual Background

      Plaintiff SFM Realty Corp. (“SFM”), an entity within The Sapir

Organization (“Sapir”, and collectively with SFM, “the Company”), is part of a

real estate investment, operations, and development company with a portfolio

that includes commercial, residential, and hospitality assets. (Smith Aff. 2).

Defendant worked as a paralegal for SFM beginning in 2011, after holding

similar positions in the real estate departments of several reputable law firms.

(Lemanski Decl. ¶ 3). Given the demands of her job, Defendant was sometimes

asked to complete tasks outside of her normal work hours, while she was at

home. (Def. Br. 2-3). Further, because of technical difficulties that prevented

her from reliably accessing the Company’s computer network, Defendant

sometimes emailed documents to her private email account so that she could

work on those documents at home. (Lemanski Decl. ¶ 4). Defendant asserts,

and there is no record evidence to refute this assertion, that she did not share

these documents with third parties unless she was asked to do so by her

superiors. (Id.).

      On multiple occasions in 2019, Defendant corresponded with Igor

Maslov, the Company’s Information Technology Manager, regarding the


1     The facts in this Opinion are drawn largely from the parties’ submissions in connection
      with Defendant’s motion for sanctions, including Defendant’s Memorandum of Law in
      Support of Her Motion for Sanctions (“Def. Br.” (Dkt. #64)); Plaintiff’s Memorandum of
      Law in Opposition to the Motion (“Pl. Opp.” (Dkt. #72)); and Defendant’s Reply
      Memorandum of Law in Support of the Motion (“Def. Reply” (Dkt. #75)). In addition, the
      Court has drawn on various declarations from attorneys and witnesses submitted in
      connection with Plaintiff’s motions for temporary and injunctive relief and Defendant’s
      motion for sanctions (cited using the convention “[Name] Decl.” or “[Name] Aff.”).

                                             2
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 3 of 24




difficulties she encountered when attempting to access the Company’s network

remotely. (Lemanski Decl. ¶ 4; see also Maslov Decl. ¶¶ 2-8). One of those

exchanges related to a March 2019 investigation of Defendant’s email activity,

initiated upon Mr. Maslov’s discovery that Defendant had deleted several items

from the “sent items” folder of her work email account and had also emptied

the “recycle bin” of that account. (Maslov Decl. ¶ 13). On March 12, 2019, Mr.

Maslov notified his manager, the Company’s Chief Executive Officer (“CEO”),

about this activity, and reviewed the emails that had been deleted. (Id. at

¶¶ 13-14). Two days later, still in connection with the investigation, Mr.

Maslov observed that Defendant had emailed a document to her personal email

account. (Id. at ¶ 15; Smith Decl. ¶ 3). At his manager’s suggestion, Mr.

Maslov emailed Defendant to inquire about her conduct. (Maslov Decl. ¶ 15).

Defendant responded that she had emailed the document to her personal

account due to the Company’s “antiquated” computer system, which made

retrieving documents from home “a pain.” (Id. at ¶ 4).

      Defendant’s superiors were concerned about Plaintiff’s conduct, in

particular because one of the deleted emails had been sent to another employee

who was then under investigation and subsequently terminated by the

Company, and who later formed a competing business. (Hillcock Decl. ¶ 10;

Smith Decl. ¶ 3). Following internal discussions, it was decided that Defendant

would be given “a second chance.” (Smith Decl. ¶ 4). The Company’s CEO and

its Chief Financial Officer (“CFO”) subsequently spoke with Defendant about




                                        3
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 4 of 24




her conduct, and the CFO cautioned Defendant not to send any documents to

her personal email account going forward. (Hillcock Decl. ¶ 11).

      Prior to the filing of the instant litigation, the last communication Mr.

Maslov received from Defendant regarding issues with the Company’s remote

work system was on August 30, 2019. (Maslov Decl. ¶¶ 8-9). And following

Mr. Maslov’s March 2019 correspondence with Defendant, he did not observe

any further incidents with her conduct until January 3, 2020, when, during a

routine review, he observed that Defendant had emailed confidential loan

modification documents to her personal email account on two occasions that

day. (Id. at ¶ 17). Mr. Maslov alerted Defendant’s supervisor, SFM General

Counsel Lonica Smith, to the fact that Defendant had sent documents to her

personal account despite having been told not to do so. (Id.; Smith Decl. ¶ 2).

Following internal discussions with individuals familiar with the prior

investigation of Defendant, Plaintiff consulted with outside counsel over the

weekend of January 4-5, 2020. (Smith Decl. ¶ 5). Each of the two law firms

consulted advised Plaintiff to pursue litigation and to terminate Defendant’s

employment. (Id.).

      Plaintiff retained the law firm of Freeborn & Peters to commence an

action against Defendant under the DTSA, seeking emergency injunctive relief.

(Smith Decl. ¶ 6). Plaintiff also conducted a search of Defendant’s work email

account, which search identified several additional emails and documents that

Defendant had sent to her personal email account. (Id. at ¶ 7). These

documents included a large “zip” file containing, among other things, the

                                        4
        Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 5 of 24




service contracts for a hotel in New York City that was managed by SFM and

owned by one of its affiliates (the “New York Hotel”). (Id.). Of note, Defendant

had obtained these documents from the hotel operator, rather than from the

“drive” that housed documents worked on by SFM’s legal department. (Id.).

Plaintiff concluded that Defendant had no legitimate business reason to have

sent the documents to her personal account, as she was not then tasked with

any obligation with respect to those documents. (Id.). In consequence, Plaintiff

was concerned that the documents it had identified represented only the “tip of

the iceberg.” (Id. at ¶ 8).

B.    Procedural Background

      On January 9, 2020, Plaintiff filed their Complaint (Dkt. #1), as well an

ex parte Order to Show Cause for emergency relief in the form of a temporary

restraining order (Dkt. #3). The Order to Show Cause was supported by an

affidavit from Ms. Smith and accompanying exhibits. (See generally Smith

Aff.). Among other things, Ms. Smith attested that Defendant had sent herself

documents concerning projects on which she was not working, including

documents for which “there [was] no possible legitimate reason Defendant

could have to forward” them to her personal account. (Id. at ¶ 7). The Smith

Affidavit enclosed 15 pages of emails that Defendant had sent from her work

email account to her personal email account. (Id. at Ex. A).

      This Court signed Plaintiff’s Order to Show Cause on January 9, 2020,

following an ex parte hearing. (Dkt. #3). During the hearing, Plaintiff’s counsel

repeatedly affirmed, when asked by the Court, that the materials Defendant


                                        5
        Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 6 of 24




had sent herself involved projects in which she was not involved. (Def. Br. 10).

For example, Plaintiff’s counsel stated that Defendant had obtained a zip file of

documents from the operator of the New York Hotel “that she had no legitimate

business reason in asking for,” as “she was not directed by the company to

request that information.” (Id.).

       On January 10, 2020, when Defendant arrived at Plaintiff’s office, she

was served with the Order to Show Cause and her employment with Plaintiff

was terminated. (Def. Br. 10-11). 2 Soon thereafter, multiple articles were

published in The Real Deal, a real estate publication, regarding the lawsuit and

the allegations made against Defendant. (Id. at 11-12). The articles identify

Defendant by name and repeat the Complaint’s allegations, for example,

stating that Defendant “allegedly sent countless files, agreements, and other

trade secret and confidential information to her personal Gmail account.” (Id.).

The articles remain a top Google search result for Defendant’s name. (Id. at

11).

       On January 19, 2020, Defendant submitted briefing and supporting

papers in opposition to Plaintiff’s motion for a preliminary injunction. (Dkt.

#21-22). In her submissions, Defendant represented that, contrary to the

statements made by Plaintiff in support of its Order to Show Cause, Defendant

was involved in each and every matter referenced in the emails sent to her



2      In an email to Defendant sent the morning of January 10, 2020, Ms. Smith asked
       Defendant to confirm that she would be coming to Plaintiff’s office that day, as Plaintiff’s
       “new attorneys [were] coming in” and would “need [Defendant’s] help with locating some
       documents.” (Smith Decl., Ex. 1).

                                                6
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 7 of 24




personal account, and provided work-related reasons as to why she had

forwarded each of Plaintiff’s document to her personal email account. (Dkt.

#21 at 4-11). For example, Defendant explained that she had obtained the zip

file of documents related to the New York Hotel at the direction of the

Company’s CEO, and had forwarded the documents to her personal email

account so that she would be able to work on them from home. (Id. at 9-10).

      On January 21, 2020, the Court held a preliminary injunction hearing in

this matter. (Minute Entry for January 21, 2020). During the hearing,

Defendant’s counsel questioned Ms. Smith about a number of the statements

made in the affidavit that she submitted in support of the Order to Show

Cause. (Def. Br. 5-7). When questioned about each of the emails attached to

her affidavit, Ms. Smith either conceded that Defendant was involved in the

underlying project, or acknowledged that Defendant may have been involved in

the project. (Id.). For example, she recognized that Defendant had “probably”

been involved in the New York Hotel project. (Id. at 5-6). She also

acknowledged that some of the documents sent to Defendant’s personal email

account did not in fact contain Plaintiff’s trade secrets. (Id. at 6-8). But Ms.

Smith maintained that Defendant was not “working on” many of the

documents at the time she emailed them to her personal account, inasmuch as

they were final, executed documents that she either had not directly worked

on, or had worked on long before she emailed them to her personal account.

(Pl. Opp. 8; see also Smith Decl. ¶ 12).




                                           7
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 8 of 24




      Following the hearing, between January 21, 2020, and January 30,

2020, Plaintiff and its forensic data team worked to isolate and remove any

documents with confidential and trade secret information from Defendant’s

personal email account. (Pl. Opp. 9). On January 29, 2020, in advance of a

subsequent preliminary injunction hearing, Plaintiff submitted affidavits from

its CEO, CFO, and Mr. Maslov regarding Defendant’s prior connectivity issues,

Plaintiff’s policy with respect to sending its documents to personal email

accounts, and the March 2019 incident involving Defendant’s personal email

account. (Dkt. #37-39). On January 30, 2020, Plaintiff withdrew as moot its

motion for a preliminary injunction and voluntarily dismissed the case without

prejudice. (Dkt. #40-41). Later that day, Defendant filed an application, by

order to show cause, to vacate Plaintiff’s notice of voluntary dismissal, deny its

motion for a preliminary injunction on the merits, dismiss the Complaint with

prejudice, and award Defendant attorneys’ fees and costs. (Dkt. #42).

      On January 31, 2020, the Court held a hearing on Defendant’s

application for an order to show cause. (Minute Entry for January 31, 2020).

Following the hearing, the Court ordered Plaintiff to show cause as to the

issues raised in Defendant’s application. (Dkt. #44). On February 13, 2020,

Defendant submitted a letter seeking to file the instant motion for sanctions.

(Dkt. #53). At a hearing the next day, the Court denied Defendant’s application

to vacate the voluntary dismissal, and declined to award attorneys’ fees under

the DTSA because “there [was] no prevailing party because of the voluntary

dismissal without prejudice.” (Dkt. #60 at 6:6-12; see also Dkt. #55).

                                        8
        Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 9 of 24




However, while the Court lacked jurisdiction to find in favor of either side with

respect to the preliminary injunction, the Court retained jurisdiction to

consider collateral issues such as sanctions. (See Dkt. #55). The Court

accordingly granted Defendant’s application to file a motion for sanctions and

set a briefing schedule. (Id.). Defendant filed her motion and supporting

papers on March 13, 2020 (Dkt. #64), Plaintiff filed its opposition papers on

May 1, 2020 (Dkt. #70-72), and Defendant filed her reply on May 13, 2020

(Dkt. #75). 3

                                      DISCUSSION

A.    The Court Will Not Impose Rule 11 Sanctions

      1.        Applicable Law

      Federal Rule of Civil Procedure 11(b) provides, in relevant part, that

                [b]y presenting to the court a pleading, written motion,
                or other paper … an attorney … certifies that to the best
                of the person’s knowledge, information, and belief,
                formed after an inquiry reasonable under the
                circumstances:

                (1) it is not being presented for any improper purpose,
                such as to harass, cause unnecessary delay, or
                needlessly increase the cost of litigation;

                (2) the claims, defenses, and other legal contentions are
                warranted by existing law or by a nonfrivolous
                argument for extending, modifying, or reversing existing
                law or for establishing new law;

                (3) the factual contentions have evidentiary support or,
                if specifically so identified, will likely have evidentiary

3     On March 11, 2020, Defendant brought a related lawsuit against Plaintiff, alleging
      wrongful seizure, violations of the Fourth Amendment of the U.S. Constitution, and
      abuse of process under New York law. See Lemanski v. SFM Realty Corp., No. 20 Civ.
      2179 (KPF), Dkt. #1. That matter was voluntarily dismissed without prejudice on
      June 8, 2020. See id. at Dkt. #25.

                                            9
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 10 of 24




            support after a reasonable opportunity for further
            investigation or discovery; and

            (4) the denials of factual contentions are warranted on
            the evidence or, if specifically so identified, are
            reasonably based on belief or a lack of information.

Fed. R. Civ. P. 11(b). The rule imposes on attorneys “an affirmative duty to

conduct a reasonable inquiry into the facts and the law before filing.” Bus.

Guides, Inc. v. Chromatic Commc’ns Enters., Inc., 498 U.S. 533, 551 (1991).

      The Second Circuit has provided the following guidance concerning the

imposition of sanctions under Rule 11:

            “A pleading, motion or other paper violates Rule 11
            either when it has been interposed for any improper
            purpose, or where, after reasonable inquiry, a
            competent attorney could not form a reasonable belief
            that the pleading is well grounded in fact and is
            warranted by existing law or a good faith argument for
            the extension, modification[,] or reversal of existing
            law.” Kropelnicki v. Siegel, 290 F.3d 118, 131 (2d Cir.
            2002) (internal quotation marks omitted). For example,
            Rule 11 is violated “where it is patently clear that a
            claim has absolutely no chance of success under the
            existing precedents.” Eastway Constr. Corp. v. City of
            New York, 762 F.2d 243, 254 (2d Cir. 1985), superseded
            on other grounds by rule.

Sorenson v. Wolfson, 683 F. App’x 33, 35 (2d Cir. 2017) (summary order); see

also Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd.,

682 F.3d 170, 177 (2d Cir. 2012) (per curiam) (noting that Rule 11 sanctions

for pleadings are subject to an “objective unreasonableness” standard); cf.

Fishoff v. Coty Inc., 634 F.3d 647, 654 (2d Cir. 2011) (“The fact that a legal

theory is a long-shot does not necessarily mean it is sanctionable. The

operative question is whether the argument is frivolous, i.e., the legal position


                                        10
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 11 of 24




has ‘no chance of success,’ and there is ‘no reasonable argument to extend,

modify or reverse the law as it stands.’” (first citing Kropelnicki v. Siegel, 290

F.3d 118, 131 (2d Cir. 2002), and then quoting Morley v. Ciba-Geigy Corp., 66

F.3d 21, 25 (2d Cir. 1995))).

      Moreover, sanctions may not be imposed under Rule 11 unless the non-

movant has been given “the opportunity ... to correct or withdraw the

challenged submission.” In re Pennie & Edmonds LLP, 323 F.3d 86, 90 (2d Cir.

2003). This opportunity is guaranteed by the “safe harbor provision” of

Rule 11, which “requires initial service of the motion but delays filing or

presentation of the motion to the court for 21 days,” and then permits filing of

the motion only if the challenged submission has not been withdrawn or

adequately corrected within the 21-day period. Id. at 89 (citing Fed. R. Civ.

P. 11(c)(1)(A)). The safe harbor requirement is a “strict procedural

requirement.” Malvar Egerique v. Chowaiki, No. 19 Civ. 3110 (KPF), 2020 WL

1974228, at *29 (S.D.N.Y. Apr. 24, 2020) (citing Star Mark Mgmt., Inc., 682

F.3d at 175; Hadges v. Yonkers Racing Corp., 48 F.3d 1320, 1328 (2d Cir.

1995)). However, courts within this Circuit have found that “failure to follow

the safe harbor provisions perfectly may be excused where there is ‘no

indication that [a party] would have corrected or amended its frivolous

arguments even had it been given the opportunity.’” Watkins v. Smith, No. 12

Civ. 4635 (DLC), 2013 WL 655085, at *6 (S.D.N.Y. Feb. 22, 2013) (quoting

Perpetual Sec., Inc. v. Tang, 290 F.3d 132, 142 (2d Cir. 2002)).




                                         11
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 12 of 24




      2.     Discussion

      Defendant asks the Court to impose Rule 11 sanctions against both

Plaintiff and its counsel based on assertions made in support of their ex parte

request for emergency relief. Defendant argues that Plaintiff and its counsel

made numerous false statements to the Court in their submissions in support

of Plaintiff’s application for temporary and injunctive relief, as well as during

the January 9, 2020 ex parte hearing. (Def. Br. 15-17). Defendant’s view is

that had Plaintiff and Plaintiff’s counsel discharged their duty to conduct an

adequate pre-filing inquiry, they would have determined that Defendant had

legitimate reasons for sending the relevant documents to her personal email

account. (Id. at 17). Plaintiff responds that its actions were grounded in its

reasonable investigation into Defendant’s conduct and, further, that

Defendant’s motion should be denied because she provided no safe harbor

notice. (Pl. Opp. 13-21).

             a.     The Safe Harbor Provision of Rule 11 Is Not Satisfied

      At the outset, the Court addresses the parties’ dispute as to whether

Defendant complied with the safe harbor provision of Rule 11(c)(2). That

provision requires a party seeking sanctions to serve its motion on the party to

be sanctioned, pursuant to Rule 5, affording the party upon whom the motion

is served 21 days to correct or withdraw the allegedly sanctionable filing. See

Fed. R. Civ. P. 11(c)(2).

      Plaintiff argues that Defendant failed to serve her Rule 11 motion on

Plaintiff or Plaintiff’s counsel 21 days prior to filing the motion with the Court.


                                         12
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 13 of 24




(Pl. Opp. 17-18). Plaintiff notes that the Court’s February 14, 2020 Order

permitted Defendant to file her motion on or before March 13, 2020, but did

not waive the safe-harbor provision requirement. (Id. at 18 (discussing Dkt.

#55)). Defendant responds that Plaintiff received sufficient notice from

Defendant’s February 13, 2020 letter seeking leave to file a motion for

sanctions. (Def. Reply 8 (citing Dkt. #52)). Defendant also argues that any

technical violation of the safe harbor requirements should be excused under

the circumstances. (Id.).

      As observed above, the safe harbor requirement is a “strict procedural

requirement.” Malvar Egerique, 2020 WL 1974228, at *29 (citations omitted).

And the Second Circuit has determined that “an informal warning in the form

of a letter without service of a separate Rule 11 motion is not sufficient to

trigger the 21-day safe harbor period.” Star Mark Mgmt., 682 F.3d at 176

(collecting cases); see also Gal v. Viacom Int’l, Inc., 403 F. Supp. 2d 294, 309

(S.D.N.Y. 2005) (“[T]he plain language of the rule states explicitly that service of

the motion itself is required to begin the safe harbor clock — the rule says

nothing about the use of letters.”). As such, Defendant’s February 13, 2020

letter indicating her intent to file the instant motion did not provide sufficient

notice for the purposes of the Rule 11(c)(2) safe harbor provision. Nor did the

Court’s February 14, 2020 Order excuse compliance with the safe harbor

provision. See Lawrence v. Richman Grp. of CT LLC, 620 F.3d 153, 159 (2d Cir.

2010) (per curiam) (holding that a party may not “ignore” safe harbor

requirements even if it interprets a court’s scheduling directive to raise

                                        13
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 14 of 24




“competing obligations” with Rule 11(c)(2)); Homkow v. Musika Records, Inc.,

No. 04 Civ. 3587 (KMW) (THK), 2009 WL 721732, at *21 (S.D.N.Y. Mar. 18,

2009) (determining that court had not waived the requirement of the safe-

harbor provision in holding that plaintiff was not precluded from filing a motion

for sanctions).

      As a fallback position, Defendant argues that any failure to follow the

safe harbor provisions should be excused. In support, Defendant cites a

number of cases (see Def. Br. 8), including a decision by this Court excusing

technical violations of the safe harbor provision where “there is no indication

that [a party] would have corrected or amended its frivolous arguments even

had it been given the opportunity.” Malvar Egerique, 2020 WL 1974228, at *29

(citing Watkins, 2013 WL 655085, at *6). But this case is markedly different

from prior decisions excusing noncompliance with the safe harbor provision.

For example, in Malvar Egerique, the Court was “certain” that the plaintiff

would not have withdrawn or amended his complaint because plaintiff’s

counsel had stated in writing that he would not be withdrawing his client’s

complaint, and counsel then proceeded to defend the allegations and claims in

the complaint on the merits. Id. Here, by contrast, at the time Defendant filed

its letter application, Plaintiff had voluntarily dismissed the case, and had

withdrawn its application for a preliminary injunction. (See Dkt. #40-41). As

such, the Court disagrees with Defendant that Plaintiff’s counsel demonstrated

no intention of withdrawing its pleading (to the extent there was in fact




                                        14
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 15 of 24




anything remaining to withdraw). 4 The Court accordingly cannot consider the

merits of Defendant’s motion for sanctions pursuant to Rule 11. See ESI, Inc.

v. Coastal Corp., 61 F. Supp. 2d 35, 68 (S.D.N.Y. 1999) (denying motion for

sanctions “without discussion of the merits” due to failure to comply with the

“mandatory” safe harbor provision).

             b.      Rule 11 Sanctions Are Not Warranted

      In the interest of completeness, the Court finds that even were it to

excuse Defendant’s failure to comply with the safe harbor provision, it would

find that the conduct of Plaintiff and its counsel does not warrant Rule 11

sanctions. Defendant argues that a reasonable pre-filing inquiry by Plaintiff

and its outside counsel would have demonstrated that Defendant was involved

in projects related to the documents she had emailed herself. (Def. Br. 17).

Defendant also cites to several cases regarding counsel’s heightened duty of

candor when bringing ex parte applications (id. at 14-15), and argues that

Plaintiff and its counsel neglected that duty by failing to inform the Court that

Plaintiff might have had legitimate business reasons for sending the emails at

issue (id. at 17). Though it would certainly have been helpful to have brought


4     Although not raised by Plaintiff in its briefing, the Court notes that the timing of
      Defendant’s motion may prevent her from pursuing Rule 11 sanctions for a separate
      reason, which is that her motion was filed “after all of [Plaintiff’s] claims against [her]
      had been dismissed or withdrawn” and thus “[Plaintiff] could no longer withdraw [its]
      challenged claims.” Rojas v. Theobald, No. 02 Civ. 3623 (DRH) (MLO), 2007 WL
      2455133, at *9-10 (E.D.N.Y. Aug. 23, 2007). The Second Circuit has observed that the
      safe harbor provision of Rule 11 “functions as a practical time limit, and motions have
      been disallowed as untimely when filed after a point in the litigation when the lawyer
      sought to be sanctioned lacked an opportunity to correct or withdraw the challenged
      submission.” In re Pennie & Edmonds LLP, 323 F.3d 86, 89 (2d Cir. 2003) (noting that
      “[t]he Advisory Committee on Civil Rules contemplated that Rule 11 motions would be
      deemed untimely if filed too late to permit correction or withdrawal”).

                                              15
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 16 of 24




to the Court’s attention the full extent of Defendant’s involvement in the

underlying matters implicated by her emails, as well as Defendant’s prior

incidents of emailing herself documents to enable herself to work remotely,

these omissions do not rise to the level of sanctionable conduct.

      SFM’s General Counsel, Ms. Smith, was first alerted to Defendant’s

conduct by Mr. Maslov, who was best positioned to recall Defendant’s relatively

recent issues with working remotely. (Maslov Decl. ¶ 17). As it happened,

however, Mr. Maslov had not discussed any such issues with Defendant in

several months, and apparently did not perceive any relationship between

Defendant’s prior connectivity issues and her more recent email activity. (See

id. at ¶¶ 8-9). Further, Ms. Smith maintains that despite Defendant’s

involvement in the underlying projects referenced in the documents sent to

Defendant’s personal account, many of the documents were not currently being

“worked on” at the time Defendant emailed them to herself. (Smith Decl. ¶ 12).

Thus, while the Court agrees that this matter was brought in haste, it does not

find that “any reasonable inquiry into the factual basis of the pleading would

have prevented” the case’s initiation. In re Austrl. & N.Z. Banking Grp. Ltd. Sec.

Litig., 712 F. Supp. 2d 255, 264 (S.D.N.Y. 2010).

      Following Mr. Maslov’s discovery of Defendant’s conduct, the matter was

escalated to outside counsel, who reasonably relied on the Company’s internal

investigation concluding that Defendant had misappropriated Plaintiff’s

confidential and trade secret information. (Lundy Decl. ¶¶ 2-4). See Hadges,

48 F.3d at 1329-30 (“[A]n attorney is entitled to rely on the objectively

                                        16
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 17 of 24




reasonable representations of the client. No longer are attorneys required to

certify that their representations are well grounded in fact.” (citations and

internal quotation marks omitted)). The Court is not aware of any intentional

effort by Plaintiff’s counsel to make false representations to the Court. See

Omega SA v. 375 Canal, LLC, 324 F.R.D. 47, 55 (S.D.N.Y. 2018) (observing that

attorney’s error in submitting a client declaration that contained falsehoods

was “careless” but not intentional, and thus did not warrant sanctions).

Plaintiff’s counsel was required to disclose to the Court “all material facts

known to the lawyer,” N.Y. R. Prof’l Conduct 3.3(d) (emphasis added), and the

Court believes that it did so. The Court does not consider itself to be misled,

and finds that while Plaintiff and its counsel may have been careless in their

haste, they did not violate any obligations or duties that would give rise to

Rule 11 sanctions.

B.    The Court Will Not Impose Sanctions Under Its Inherent Power

      1.    Applicable Law

      Defendant also requests sanctions pursuant to the Court’s inherent

power. The Court has “inherent power to supervise and control its own

proceedings and to sanction counsel or a litigant for bad-faith conduct.”

Sussman v. Bank of Israel, 56 F.3d 450, 459 (2d Cir. 1995). “In order to

impose sanctions pursuant to its inherent power, a district court must find

that: [i] the challenged claim was without a colorable basis and [ii] the claim

was brought in bad faith, i.e., motivated by improper purposes such as

harassment or delay.” Enmon v. Prospect Cap. Corp., 675 F.3d 138, 143 (2d


                                        17
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 18 of 24




Cir. 2012) (internal quotation marks omitted). When “polic[ing] the conduct of

attorneys acting on behalf of litigants,” United States v. Seltzer, 227 F.3d 36, 42

(2d Cir. 2000), should a court “invoke[] its inherent power to impose attorney’s

fees or to punish behavior by an attorney in ‘the actions that led to the

lawsuit ... [or] conduct of the litigation,’ which actions are taken on behalf of a

client,” the court must make “an explicit finding of bad faith.” Id. at 41-42

(quoting Hall v. Cole, 412 U.S. 1, 15 (1973)).

      The Second Circuit has “declined to uphold awards [of attorneys’ fees]

under the bad-faith exception absent both clear evidence that the challenged

actions are entirely without color and are taken for reasons of harassment or

delay or for other improper purposes and a high degree of specificity in the

factual findings of the lower courts.” Wilson v. Citigroup, N.A., 702 F.3d 720,

724 (2d Cir. 2012) (per curiam) (internal quotation marks and citations

omitted); see also Milltex Indus. Corp. v. Jacquard Lace Co., Ltd., 55 F.3d 34,

39-40 (2d Cir. 1995) (reversing sanction because attorney’s actions in

representing client were neither “entirely without color [of legal legitimacy]” nor

undertaken with “improper purposes”).

      2.     Discussion

      Defendant argues that inherent power sanctions are warranted because

at the time Plaintiff submitted its ex parte request for emergency relief, Ms.

Smith knew, and Plaintiff’s counsel should have known, that Defendant had

worked on the various matters referenced in the emails sent to her personal

account. (Def. Br. 20-22). Defendant argues that Plaintiff’s repeated


                                         18
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 19 of 24




representations to the Court that Defendant had no legitimate business

reasons to access the documents were therefore made in bad faith. (Id. at 23).

Defendant also argues that the failure of Plaintiff’s counsel to amend such

statements following the January 21, 2020 hearing violated the New York Rules

of Professional Conduct requiring remedial action in such circumstances. (Id.

(citing N.Y. R. Prof’l Conduct 3.3(a)(3)). Plaintiff rejoins that such sanctions are

inappropriate given that: (i) Defendant is not a prevailing party in this action,

(ii) Defendant is collaterally estopped from seeking sanctions given the denial of

her prior application for an order to show cause, and (iii) Plaintiff’s claims were

brought in good faith. (Pl. Opp. 22-25).

      The Court disagrees with Plaintiff that sanctions are barred either on the

basis that Defendant is not a prevailing party, or on the grounds of collateral

estoppel. To begin, the Court is unaware of a requirement that inherent power

sanctions can only be awarded to a prevailing party, and the cases marshaled

by Plaintiff do not appear to establish any such prerequisite. See DLC Mgmt.

Corp. v. Town of Hyde Park, 163 F.3d 124, 135-36 (2d Cir. 1998) (observing

that a federal court’s “well-acknowledged inherent power to levy sanctions”

allowed it to award sanctions even when not done in accordance with a statute

limiting an award only to a prevailing party (quoting Roadway Express, Inc. v.

Piper, 447 U.S. 752, 764 (1980))); see also Chambers v. NASCO, Inc., 501 U.S.

32, 46 (1991) (“The imposition of sanctions [where a party has acted in bad

faith] transcends a court’s equitable power concerning relations between the

parties and reaches a court’s inherent power to police itself, thus serving the

                                        19
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 20 of 24




dual purpose of vindicating judicial authority without resort to the more

drastic sanctions available for … making the prevailing party whole[.]” (citation,

internal quotation marks, and alterations omitted)). Further, the Court finds

that it is not collaterally estopped from imposing sanctions by its prior decision

on Defendant’s application for an order to show cause. (See Dkt. #55). The

Second Circuit has determined that “collateral estoppel ‘[does] not speak to

direct attacks in the same case, but rather appl[ies] only in subsequent

actions.’” See Algonquin Power Income Fund v. Christine Falls of New York, Inc.,

362 F. App’x 151, 154 (2d Cir. 2010) (summary order) (quoting Rezzonico v. H

& R Block, Inc., 182 F.3d 144, 148 (2d Cir. 1999)); see also Arizona v.

California, 460 U.S. 605, 619 (1983) (“[C]ollateral estoppel [does] not apply if a

party moves the rendering court in the same proceeding to correct or modify its

judgment.”). Given that the supposedly preclusive order arose in this same

case, rather than a previous action, collateral estoppel does not apply. 5

      Nevertheless, the Court is unable to impose sanctions under its inherent

powers. While recognizing it as a close issue, the Court concludes on this

record that Plaintiff had a good-faith basis and proper motives for bringing the

instant lawsuit. Plaintiff and Defendant ascribe significance to the same

event — the March 2019 incident in which Defendant was reprimanded for

sending documents to her personal email account — and both parties ask the

Court to weigh the incident in their favor. Defendant argues that Plaintiff was


5     Moreover, the Court’s prior decision was cabined to the question of whether it could
      award attorneys’ fees pursuant to 18 U.S.C. § 1836(b)(3)(D), and did not address its
      ability to award fees under its inherent power. (See Dkt. #60 at 6:9-12).

                                             20
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 21 of 24




obligated to disclose to the Court that in connection with the incident,

Defendant had reported her practice of emailing documents to herself to work

remotely (Def. Reply 2-3); Plaintiff argues that this incident demonstrates that

Defendant had continued to engage in this conduct despite being warned not to

do so, giving Plaintiff a good-faith basis for commencing this action (Pl.

Opp. 23-24). The Court sees merit in both readings, and cannot find that

Plaintiff’s actions were “entirely without color” on this record. Oliveri v.

Thompson, 803 F.2d 1265, 1272 (2d Cir. 1986), cert. denied, 480 U.S. 918

(1987); see also Schlaifer Nance & Co., Inc., v. Estate of Warhol, 194 F.3d 323,

337 (2d Cir. 1999) (“[A] claim lacks a colorable basis when it is utterly devoid of

a legal or factual basis.”).

      Similarly, with respect to Defendant’s arguments that Plaintiff’s

representations to the Court in connection with its ex parte application omitted

material facts, as stated previously, the Court does not consider itself to have

been misled. The Court finds that, while it would certainly have been beneficial

to have had a more comprehensive presentation as to Defendant’s prior

technical issues and involvement in the underlying projects at the January 9,

2020 hearing, Plaintiff’s submissions were nonetheless not made in bad faith.

Plaintiff knew that Defendant had emailed herself a number of sensitive

documents after being specifically warned not to do so, and given the

immediacy of this perceived threat, hastily moved to commence this litigation,

and presented the facts that Plaintiff’s officers and senior management viewed

as pertinent at the time. While Defendant argues that Ms. Smith knew, and

                                         21
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 22 of 24




outside counsel should have known, that Plaintiff had a “legitimate” reason to

have emailed documents to herself, Plaintiff responds that Defendant’s

connectivity issues did not constitute a legitimate reason, given the potential

risks posed to Plaintiff by this conduct and Defendant’s knowledge of those

risks. (Pl. Opp. 24-25). Further, Plaintiff maintains that a number of the

documents were final, executed, and not being “work[ed] on” by Defendant at

the time she emailed them to herself, indicating that even upon further inquiry

or reflection, Plaintiff might have presented the same, or a similar case to the

Court. (Id. at 8). The Court does not agree that Plaintiff’s actions were

“entirely justified” on this basis (id. at 25), but it does find that “there is no

evidence to suggest that [Plaintiff] had utterly no basis for [its] subjective belief

in the merits of [its] case,” Schlaifer Nance & Co., 194 F.3d at 340. And the

reliance of Plaintiff’s counsel on their client’s internal investigation does not

demonstrate bad faith. See Optical Commc’ns Grp., Inc. v. M/V AMBASSADOR,

938 F. Supp. 2d 449, 465 (S.D.N.Y. 2013) (concluding it was not “objectively

unreasonable” for counsel to rely on even “suspect” representations by its

client, and declining to sanction counsel); cf. Jimenez v. City of New York, 166

F. Supp. 3d 426, 431-32 (S.D.N.Y. 2016) (finding that attorney acted in bad

faith where he demonstrated “‘willful blindness” to “absolutely fanciful”

statements by his client).

      On this record, the Court believes that Plaintiff’s submissions to the

Court were made with a colorable basis and proper motives, and the Court will

not impose sanctions on Plaintiff or its counsel. See Schlaifer Nance & Co., 194

                                          22
       Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 23 of 24




F.3d at 341 (concluding that given “bases for the appellants’ subjective good

faith in [the] action, and in the absence of evidence indicating an absence of a

genuine belief in the validity of the action,” the record did not support “an

inference of bad faith”).

                                      CONCLUSION

      While the Court finds that sanctions are not warranted, it will readily

acknowledge its view that Plaintiff erred in bringing this lawsuit when it did,

particularly in its ex parte application for a temporary restraining order. It is

unfortunate that Plaintiff does not share this view, and that Plaintiff has done

little to remediate the damage to Defendant’s reputation that its litigation has

wrought. That said, Defendant’s motion does not ask the Court merely to

opine on the wisdom of this lawsuit, but to impose sanctions based on the

conduct of Plaintiff and its outside counsel. And due to the application of the

Rule 11 safe harbor provision, and the Court’s belief that Plaintiff and its

counsel brought this action in good faith, the Court is unable to grant

Defendant’s motion. 6




6     While Plaintiff may be the prevailing party on this motion, given the factual and
      procedural history of this case, the Court denies its request for sanctions against
      Defendant and her counsel. (Pl. Opp. 16 n.3 (citing Fed. R. Civ. P. 11(c)(1)(A)). See E.
      Gluck Corp. v. Rothenhaus, 252 F.R.D. 175, 180 (S.D.N.Y. 2008) (“Although a prevailing
      non-movant may be entitled to attorneys’ fees when he successfully avoids Rule 11
      sanctions, fees are infrequently granted where the motion was not clearly frivolous, filed
      for an improper purpose, or not well-grounded in fact or law.” (quoting Goldberg v. Blue
      Ridge Farms, Inc., No. 04 Civ. 5098 (CPS), 2005 WL 1796116, at *7 (E.D.N.Y. July 26,
      2005))).



                                             23
         Case 1:20-cv-00209-KPF Document 78 Filed 01/04/21 Page 24 of 24




      Therefore, Defendant’s motion for sanctions is DENIED. The Clerk of

Court is directed to terminate the pending motion at docket entry 64.

      SO ORDERED.

Dated:        January 4, 2021
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       24
